Citation Nr: 0614371	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-34 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from October 1957 to December 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
asthma in a January 1977 rating decision.  The veteran was 
notified of this decision and of his appellate rights, but 
did not appeal the denial.  

2.  Evidence obtained since the January 1977 rating decision 
denying service connection for asthma is new and relates to 
unestablished facts necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  Evidence obtained since the January 1977 denial of 
entitlement to service connection for asthma is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

2.  The claim for entitlement to service connection for 
asthma is reopened.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran alleges that he experiences severe asthma due to 
his active service in the United States Marine Corps.  The 
veteran currently relates that prior to active service his 
asthma symptoms were mild and that he did not need to see a 
doctor about his asthma.  He notes that prior to active 
service he was in the Army Reserves in Virginia and that he 
had no difficulty performing the demanding physical tasks 
required of him.  During basic training for the Marine Corps, 
the veteran participated in training exercises in wet and 
humid conditions on Parris Island, South Carolina, and since 
that time he has experienced debilitating asthma.  Due to the 
asthma, the veteran was discharged from active duty.

A January 1977 rating decision denied the veteran's claim of 
service connection for asthma.  The RO found that the 
respiratory condition, noted soon after joining active duty, 
existed prior to the veteran's active service and was not 
aggravated by service.  The veteran now seeks to reopen his 
claim for service connection for asthma.  The Board notes 
that the RO reopened the veteran's claim in its March 2003 
rating decision.  The Board, however, is required to address 
the issue of reopening despite the RO's denial of service 
connection on the merits.  See Barnett v. Brown, 83 F.3d 1380 
(1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed after August 2001, such 
as this claim, "new and material evidence" is defined as 
evidence not previously submitted to agency decision-makers 
which, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a).  With these 
considerations, the Board must now review all of the evidence 
which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in January 1977.  At this stage, the credibility of 
new evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

At the time of the January 1977 rating decision, the record 
included evidence of the veteran's asthmatic symptoms during 
service in the form of the service medical records and his 
continued asthma symptoms in the form of the private 
treatment records.  The veteran's service medical records 
also document the veteran's history of asthma before entering 
active service.  

Since the January 1977 rating decision, the veteran has 
submitted personal statements of the circumstances he alleges 
led to his incurrence of asthma while on active duty.  In 
March 2003, the veteran also underwent a VA medical 
examination and the examiner found there was not a connection 
between the veteran's active service and his asthma.  Such 
evidence relates to the veteran's unestablished contention 
that the veteran's asthma began during or, in the 
alternative, was aggravated by his active service.  In 
addition, the evidence is not cumulative or redundant of 
previously submitted evidence.  Therefore, the Board 
concludes that the evidence is both new and material.  The 
claim is reopened.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for asthma is reopened.

The appeal is granted to that extent only.

REMAND

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior to service.  See 38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  See 38 C.F.R. § 3.304(b)(1).  

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, clear and unmistakable evidence is needed to show 
both that (1) the disease or injury existed prior to service 
and (2) the disease or injury was not aggravated by service.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The 
veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  

It appears that the first prong of the Wagner analysis has 
been satisfied.  The Board concludes, however, that 
additional development is required in order to determine 
whether the presumption of soundness is rebutted under the 
second prong of the Wagner analysis for the reasons discussed 
below.  

The veteran was on active duty for less than two weeks before 
he began to experience severe symptoms related to his asthma, 
and he was discharged after being in active service for 
approximately two months-much of that time spent in the 
hospital.  Upon discharge from active service, in December 
1957, the Board of Medical Survey made several findings.  The 
Board of Medical Survey concluded that the veteran's asthma 
was not permanently aggravated by his active service.  In the 
March 2003 VA medical evaluation report, the examination 
concurred in the Board of Medical Survey's December 1957 
findings including the conclusion that the veteran's service 
did not aggravate his asthma.  

Neither the Board of Medical Survey nor the VA examiner made 
a finding that there is clear and unmistakable evidence that 
the veteran's service did not aggravate the veteran's asthma.  
Therefore, an examination is required where the examiner 
makes an opinion as to whether there is clear and 
unmistakable evidence that the veteran's active service did 
not aggravate his asthma.  The appropriate standard in a 
finding of whether there has been aggravation of the 
veteran's asthma is a determination of whether there has been 
any measurable worsening of the disability during service and 
if such worsening constitutes an increase in disability.  See 
Browder v . Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  The Board notes that 
temporary or intermittent flare-up of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

This matter is remanded for the following action:

1.  Schedule the veteran for a VA 
examination to obtain an opinion as to 
whether the veteran's active service 
aggravated his pre-existing asthma.  The 
examiner should review the veteran's 
service medical records and all pertinent 
evidence contained in the veteran's 
claims folder.  The examiner should then 
indicate whether there is clear and 
unmistakable evidence that the veteran's 
asthma was not aggravated by service.  In 
determining if the veteran's asthma had 
been aggravated, the examiner should note 
whether there was any worsening of the 
condition, and if so, whether such 
worsening constitutes an increase in 
disability beyond the natural progression 
of the disease.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


